      Case 2:15-cr-20106-MFL-MKM ECF No. 822, PageID.3649 Filed 03/17/21 Page 1 of 1
 MIE 1                            Order of the Court to Continue Supervision
 Revised 09/18
                                   UNITED STATES DISTRICT COURT
                                                 for the
                                       Eastern District of Michigan

 UNITED STATES OF AMERICA

                  v.

 MCMULLEN II, Ronald Darryl                                           Crim. No.: 15-CR-20106-10

On March 10, 2021, the Court authorized the issuance of a supervised release warrant based upon a violation
petition citing violation(s) of supervision. The issue(s) of the violation(s) was/were heard in Court on March 17,
2021, and the Court made the following finding(s):
RONALD DARRYL MCMULLEN II admitted to violations 1, 2 and 3. RONALD DARRYL MCMULLEN II
was continued on supervised release.

In light of the supervised releasee's compliance with the Court-ordered conditions of supervision since the
violation hearing on March 17, 2021, the probation department recommends that the Court dispose of the violation
matter and continue supervision.
                                                                 Respectfully submitted,


                                                                 s/Mark T. Burchell
                                                                 United States Probation Officer

                                            ORDER OF THE COURT

                 Pursuant to the above, it is ordered that the pending violation matter be resolved and
                 supervision in this case be continued. All conditions imposed at the time of
                 sentencing, along with any subsequent modifications to those conditions, remain in
                 effect. There shall be zero tolerance for any violation of any terms of supervised
                 release going forward. It is further ordered that Defendant be released from
                 incarceration.

                       Dated this 17th Day of March, 2021.



                                                                 s/Matthew F. Leitman
                                                                 Matthew F. Leitman
                                                                 United States District Judge
